Exhibit UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA IN RE SUPERIOR INDUSTRIES INTERNATIONAL, INC. DERIVATIVE LITIGATION This relates to: ALL ACTIONS ) Case No. CV 06-7213 AHS (FMOx) NOTICE OF PENDENCY AND SETTLEMENT OF ACTION & SETTLEMENT HEARING Judge:Hon. Alicemarie H. Stotler TO ALL HOLDERS OF SUPERIOR INDUSTRIES INTERNATIONAL, INC. (‘SUPERIOR” OR “THE COMPANY”) STOCK AS OF OCTOBER 9, 2009 This Notice is to advise you of the proposed settlement (the “Settlement”) of the above-captioned action (the “Action”).As explained below, the Court will hold a final settlement hearing on February 1, 2010 to determine whether to approve the Settlement and enter an order dismissing the Action.You have an opportunity to be heard at this hearing.Please note that the Action is not a “securities purchaser class action,” and no individual Superior stockholder has the right to be compensated as a result of the Settlement of the Action.Rather, the claims are alleged to be derivative claims brought by stockholders on behalf of the Company, and the settlement is for the benefit of the Company. PLEASE READ THIS NOTICE CAREFULLY.YOUR LEGAL RIGHTS MAY BE AFFECTED BY THE PROPOSED SETTLEMENT.THE FOLLOWING STATEMENTS ARE MADE BY THE SETTLING PARTIES AND THE COURT HAS NOT RULED ON THE MERITS OF THE ACTION. I. WHY YOU ARE RECEIVING THIS NOTICE This notice is provided pursuant to Federal Rule of Civil Procedure 23.1 and by an Order of the United States District Court for the Central District of California (the “Court”).The purpose of the Notice is to advise you that the parties to the Action have entered into a proposed Settlement of the Action, as set forth in the parties’ Stipulation of Compromise and Settlement dated October 9, 2009 (the “Stipulation”), which, subject to the Court’s approval, would fully, finally and forever resolve the Action on the terms and conditions set forth in the Stipulation and summarized in this Notice. A hearing (the “Settlement Hearing”) will be held on February 1, 2010, at 11:00 a.m., before the Honorable Alicemarie H. Stotler, at the United States District Courthouse, 411 West Fourth Street, Santa Ana, CA 92701, Courtroom 10A, for the purpose of considering:(i) whether the Settlement is fair, reasonable, adequate, and in the best interests of Superior and all current Superior shareholders, and should be approved by the Court; (ii) whether to enter judgment giving final approval to the Settlement, dismissing the Action with prejudice, and effectuating the releases described below; (iii) whether, if the Court approves the Settlement, to approve the requested fee and expense award for Plaintiffs’ Counsel in accordance with the Stipulation; and (iv) any other necessary and proper matters. II. BACKGROUND – WHAT THIS SETTLEMENT IS ABOUT Plaintiff Eldred, a Superior stockholder since 1996 and through the present, commenced a putative shareholder derivative action on November 9, 2006, alleging that certain of Superior’s officers and directors had breached their fiduciary duties to the Company, and had violated federal law, by “backdating” stock option grants to other officers and directors, and to themselves, over a ten-year period.Eldred purported to seek relief for the Company as a result of the Individual Defendants’ alleged wrongdoing.On December 5, 2006, Plaintiff Mack, a Superior shareholder since 1991 and through the present, filed another putative shareholder derivative action, alleging claims substantially identical to those alleged in Eldred’s complaint. The Eldred and Mack actions were consolidated into the Action on March 13, 2007.Plaintiffs filed a Consolidated Complaint in the Action on March 23, 2007, making substantially identical allegations as made in their original complaints, with what they described to be further factual detail.Plaintiff Beatty, a Superior stockholder since 1985 through the present, joined as a Plaintiff in the Consolidated Complaint.The Consolidated Complaint alleged claims for accounting, for breach of fiduciary duty or the aiding and abetting thereof, for unjust enrichment, for rescission, for violations of California law, for insider selling and misappropriation of information and for violations of §10(b), §14(a) and § 20(a) of the Securities Exchange Act of 1934. On March 19, 2007, the Company announced that it had commenced a comprehensive internal review to evaluate the matters encompassed by the allegations made in this Action.On April 10, 2007, the Company filed its annual report with the SEC on Form 10-K (the “10-K”), reporting that under the oversight of the Audit Committee of the Board of Directors, outside counsel and forensic accounting experts (the “Review Team”) analyzed approximately 1,125 option grants, involving approximately 3,875,500 options, or 98% of the total options granted, made on 52 separate grant dates between 1997 and 2006. The 10-K reported that the Review Team also reviewed certain option grants for the time period between 1991 and 1996. Based on this review, the 10-K reported, the Company concluded that, for most option grants, there were deficiencies in the process of granting, documenting or accounting for stock options, including in several instances retrospectively obtaining lower exercise prices and granting options to new employees at prices set before their actual hire dates. The 10-K reported that these errors resulted in using incorrect measurement dates for financial reporting purposes, meaning that the option exercise price was not the market price of the option shares on the actual grant date of the option, but instead was a lower market price on an earlier date.The 10-K reported that the actual grant date—when the essential actions necessary to grant the option were completed, including the final determination of the number of shares to be granted to each employee and the exercise price—is the correct measurement date to determine the market price of the option shares under the accounting rules in effect at the time.The 10-K stated that, after considering all of the quantitative and qualitative factors, these errors were not considered to be material to any one prior period. However, the 10-K further reported, because the cumulative effect of the historical misdated options would be material to the 2006 period, the Company decided to restate its prior period financial statements based on the guidance in Accounting Principles Board Opinion No. 28, “Interim Financial Reporting”, paragraph 29, and SEC SAB Topic 5F, “Accounting Changes Not Retroactively Applied Due to Immateriality.”Based on the Review Team’s findings, the 10-K reported that the Company also concluded that none of the members of the Board of Directors or senior management engaged in intentional or fraudulent misconduct in connection with the option granting issues identified by the Review Team, based in part on the determination that a majority of the deficiencies were administrative in nature. On August 9, 2007, the Court granted Defendants’ motions to dismiss the Consolidated Complaint on the basis that Plaintiffs failed to plead sufficient facts to show that they have standing to sue on behalf of the Company, but granting Plaintiffs leave to try to replead.On August 29, 2007, Plaintiffs filed a First Amended Consolidated Complaint, alleging the identical claims as had been previously asserted.On April 15, 2008, the Court granted Defendants’ motions to dismiss the First Amended Consolidated Complaint, again finding that Plaintiffs failed to plead sufficient facts to show that they have standing to sue, but again granting Plaintiffs leave to try to replead.On May 5, 2008, Plaintiffs filed a Second Amended Consolidated Complaint, alleging the identical claims as had been previously asserted, with what they described as even further factual specificity.Defendants then moved to dismiss the Second Amended Consolidated Complaint, and the Court held oral argument on Defendants’ motions and took the matters under consideration.Defendants’ motions to dismiss the Second Amended Consolidated Complaint remained pending at the time the parties entered into the Stipulation for the Settlement of the Action. III. CLAIMS OF DERIVATIVE PLAINTIFFS AND BENEFITS OF SETTLEMENT Plaintiffs and their counsel believe that the claims asserted in the Action have merit.
